Exhibit 10.4

 

UST 170

 

January 9, 2009

 

United States Department of the Treasury

1500 Pennsylvania Avenue, NW

Washington, D.C. 20220

 

Mission Community Bancorp

581 Higuera Street

San Luis Obispo, CA  93401

 

Ladies and Gentlemen:

 

Reference is made to that certain Letter Agreement incorporating the Securities
Purchase Agreement – Standard Terms dated of even date herewith (the “Securities
Purchase Agreement”) by and among United States Department of Treasury
(“Investor”) and Mission Community Bancorp (“Company”).  Investor and Company
desire to set forth herein certain modifications to the Securities Purchase
Agreement and related documents regarding the Company’s obligations to create,
issue and register the Warrant Preferred Stock, Warrant and Warrant Shares
(collectively, and without limitation, the “Warrant Obligations”).  Capitalized
terms used herein but not defined shall have the meaning assigned them in the
Securities Purchase Agreement.

 

Pursuant to Section 113(d)(3) of the Emergency Economic Stabilization Act of
2008, Investor has the discretion to exempt certain financial institutions
receiving funds through the Investor’s Capital Purchase Program (“CPP”) from
Warrant Obligations.  Investor has elected to exercise its discretion in favor
of those financial institutions that are certified as Community Development
Financial Institutions (“CDFIs”), and for whom the Purchase Price of the CPP
investment is $50 million or less.

 

Company has represented to us it maintains its status as a CDFI and will receive
an investment pursuant to the CPP with a Purchase Price of Five Million One
Hundred and Sixteen Thousand Dollars ($5,116,000).  Accordingly, Investor agrees
to exempt Company from the Warrant Obligations under the Securities Purchase
Agreement and under any other documents required to effect Investor’s investment
in Company (collectively, and without limitation, the “Transaction Documents”). 
Any and all references in the Transaction Documents with respect to the Warrant
Obligations shall be inapplicable and of no effect upon Company.

 

This letter agreement constitutes the entire agreement, and supersedes all other
prior agreements, understandings, representations and warranties, both written
and oral, between the parties with respect to the subject matter hereof.

 

This letter agreement may be executed in counterparts, each of which shall be
deemed an original and all of which shall together constitute one and the same
instrument.  This letter agreement shall be governed by and construed in
accordance with the federal law of the United

 

--------------------------------------------------------------------------------


 

States if and to the extent such law is applicable, and otherwise in accordance
with the laws of the State of New York applicable to contracts made and to be
performed entirely within such State.

 

[Remainder of this page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

In witness whereof, this letter agreement has been duly executed by the
authorized representatives of the parties hereto as of the date first above
written.

 

 

MISSION COMMUNITY BANCORP

 

 

 

 

 

By:

/s/ Anita M. Robinson

 

Name:

Anita M. Robinson

 

Title:

President and Chief Executive Officer

 

 

 

 

 

UNITED STATES DEPARTMENT OF

 

THE TREASURY

 

 

 

 

 

By:

/s/ Neel Kashkari

 

Name:

Neel Kashakari

 

Title:

Interim Asst. Secty for Financial Stability

 

3

--------------------------------------------------------------------------------